Citation Nr: 0639490	
Decision Date: 12/19/06    Archive Date: 01/04/07

DOCKET NO.  04-34 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUE

Entitlement to service connection for bilateral heel 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 


INTRODUCTION

The veteran served on active duty from April 1943 to December 
1945.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2003 RO decision.  

The veteran initially filed a claim in February 1946.  The RO 
granted service-connection for hammer toes, second, third and 
fourth, on his right foot and denied service-connection for 
Morton's foot, left.  (The veteran submitted a claim for an 
increased rating for the hammertoe deformity in July 2002.  
After the claim was denied and the veteran filed a notice of 
disagreement, the rating decision of December 2, 2002, 
awarded a rating of 10 percent effective July 2, 2002.)

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran asserts that an inservice injury caused a 
bilateral heel disability.  

The service medical records indicate that the veteran had 
hammer toes, second, third and fourth on his right foot when 
he was discharged; however, there was no indication of a heel 
disability.  The veteran filed the February 1946 claim 
shortly after he was discharged.  The veteran underwent a VA 
examination in November 1947 and was diagnosed with Morton's 
foot.  He was granted service connection for hammer toes on 
his right foot.  The record contains medical and treatment 
records indicating a foot condition on both feet from private 
and VA physicians from 2002 until 2005.  Despite these 
records, there is no documentation of a nexus opinion.  

Based on the foregoing, the Board finds that a remand for a 
nexus examination/opinion is warranted in this case.  See 38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2005) (stating that VA is required to provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim).  



Accordingly, the case is REMANDED for the following action:

1. The veteran should also be afforded an 
examination by an appropriate specialist 
to determine the identity and etiology of 
any heel disability that may be present. 
All indicated evaluations, studies, and 
tests deemed necessary should be 
accomplished and all findings reported in 
detail. The claims file should be made 
available for review in conjunction with 
the examination. The specialist should 
state whether any heel disorder found on 
examination is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
causally or etiologically related to any 
symptomatology shown in service.  Please 
send the claims folder to the examiner for 
review in conjunction with the 
examination.

2. After any additional notification 
and/or development that the RO deems 
necessary, the veteran's claim should be 
readjudicated.  If any benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case that 
contains notice of all relevant actions 
taken, including a summary of the evidence 
and applicable law and regulations 
considered pertinent to the issue. An 
appropriate period of time should be 
allowed for response by the veteran and 
his representative. Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if in 
order.  38 C.F.R. § 19.38.

The purpose of this REMAND is to obtain additional 
development and ensure due process. The Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time. The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded. Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).

_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).






